ICJ_061_WesternSahara_UNGA_NA_1975-05-22_ORD_01_NA_02_FR.txt. 10

OPINION DISSIDENTE DE M. MOROZOV
[Traduction]

J'ai voté pour la désignation d’un juge ad hoc par le Royaume du
Maroc en la présente affaire et j'ai voté, pour la même raison, en faveur
de la désignation d’un juge ad hoc par la République islamique de Mauri-
tanie. Je considère en effet que celle-ci a le même droit de choisir un juge
ad hoc que le Royaume du Maroc et que la participation de ce juge
faciliterait également l'élaboration de l’avis consultatif objectif demandé
par l’Assemblée générale.

Pour la même raison, je n’ai pu appuyer la deuxième partie de l’avant-
dernier des alinéas où sont énoncés les motifs, à partir des mots: «que
cependant, aux fins de la présente question préliminaire. », car ce texte
ne décrit pas avec exactitude la position du Gouvernement de la Répu-
blique islamique de Mauritanie et contredit le passage pertinent de son
exposé écrit ainsi que la plaidoirie présentée par son conseil lors de la
procédure orale.

{Signé} Platon Morozov.
